Title: From Thomas Jefferson to Joseph Anderson, 7 December 1824
From: Jefferson, Thomas
To: Anderson, Joseph


Dear Sir
Monticello
Dec. 7. 24.
I learnt yesterday, by a letter from mr Gilmer at New York that Doctor Blaetterman one of our Professors had arrived there and informed him that the other four Professors had sailed in the Competitor from London direct for James river where they might be hourly expected. I must therefore trouble you a second time with a request that instructions may be sent to the Collectors of that river to consider the books of these gentlemen as exempt from duty. I suppose the vessel will enter either at Norfolk or Richmond. I beg leave to repeat the assurance of my great esteem & respectTh: Jefferson